Beck, J.
Josey brought an action in ejectment against the executor of his mother, to recover two tracts of land which the plaintiff inherited from his father, and which the defendant claimed had been sold by the plaintiff to his mother. The jury returned a verdict in favor of the plaintiff for the premises in dispute. A new trial was denied, and the defendant excepted.
1. The defendant was the executor of the plaintiff’s mother, and he resisted the suit of her son upon the ground that the land in controversy had been purchased by defendant’s testate, the mother of plaintiff, and that the purchase-price had been paid. The plaintiff denied that he had sold the land to his mother, or that she had paid for the same. And thus the controlling issue of fact in the ease was made.
One of the grounds contained in the motion for a new trial assigns error upon the ruling of the court in admitting, over the objection that the same was irrelevant, the following testimony of a named witness: “I know William Josey [the plaintiff], and I know his mental condition. It is weak; he is a weak-minded man.” The plaintiff in this ease was not seeking to set aside any conveyance or any other document conveying title to the land in question, on the ground of mental Incapacity to execute a valid conveyance; and it would therefore seem that the evidence was open to the criticism pointed out — its irrelevancy. But we do not think that its admission was hurtful to defendant. If hurtful at a]l, the injury was to the party offering it, the plaintiff, in view of the fact that as a party to the case he had undertaken to state and explain certain matters involved in the controversy and to uphold his contention by his own testimony relative to material facts in the case; and the value of his testimony was, to a certain extent, dependent upon the accuracy of his memory. That and his truthfulness would both necessarily be considered by the jury in passing upon the value of his testimony given before them; and evi*477deuce that he was of feeble intellect would necessarily diminish the weight of his testimony. To that extent he and not the‘complaining party was injured by the evidence under criticism. .
2, 3. The rulings in headnotes 2 and 3 require no discussion or elaboration.
4. We have indicated above the controlling issue in the case. There was sufficient evidence to support the finding of the jury upon that issue, and this finding should not be set aside.

Judgment affirmed.


All the Justices concur, except Hill, J., not presiding.